701 S.E.2d 160 (2010)
In the Matter of Jeffrey L. LEVINE.
No. S10Y1427.
Supreme Court of Georgia.
October 4, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition of Jeffrey L. Levine (State Bar No. 448600) for voluntary surrender of his license based upon his pleading guilty to a felony violation of 18 USC §§ 1005 (Fraud and False StatementsBank Entries, Reports and Transactions) and 2 (Principals) in the United States District Court for the Northern District of Georgia, United States of America v. Jeffrey L. Levine, Case Number 1:09-cr-00544-JTC. He admits that, by his conviction, he has violated Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum penalty for a violation of Rule 8.4(a)(2) is disbarment. The State Bar has filed a response stating its belief that it is in the best interests of the Bar and the public for this Court to disbar Levine.
We have reviewed the record and agree to accept Levine's petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Jeffrey L. Levine hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Levine is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.